13-3147
         Thong v. Lynch
                                                                                       BIA
                                                                                 Laforest, IJ
                                                                               A087 385 895
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT
                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 25th day of November, two thousand fifteen.
 5
 6       PRESENT:
 7                DENNIS JACOBS,
 8                PETER W. HALL,
 9                DEBRA ANN LIVINGSTON,
10                     Circuit Judges.
11       _____________________________________
12
13       BOAY THONG,
14                Petitioner,
15
16                        v.                                    13-3147
17                                                              NAC
18       LORETTA E. LYNCH, UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _____________________________________
22
23       FOR PETITIONER:               Edward J. Cuccia, Ferro & Cuccia,
24                                     New York, NY.
25
26       FOR RESPONDENT:               Stuart F. Delery, Assistant Attorney
27                                     General; Anthony P. Nicastro, Senior
28                                     Litigation Counsel; D. Nicholas
29                                     Harling, Trial Attorney, Office of
30                                     Immigration Litigation, United
 1                           States Department of Justice,
 2                           Washington, D.C.
 3
 4       UPON DUE CONSIDERATION of this petition for review of a

 5   Board of Immigration Appeals (“BIA”) decision, it is hereby

 6   ORDERED, ADJUDGED, AND DECREED that the petition for review

 7   is DENIED.

 8       Petitioner Boay Thong, a native and citizen of

 9   Malaysia, seeks review of a July 19, 2013, order of the BIA,

10   affirming the April 25, 2012, decision of an Immigration

11   Judge (“IJ”), which denied withholding of removal.       In re

12   Boay Thong, No. A087 385 895 (B.I.A. July 19, 2013), aff’g

13   No. A087 385 895 (Immig. Ct. New York City Apr. 25, 2012).

14   We assume the parties’ familiarity with the underlying facts

15   and procedural history in this case.

16       Under the circumstances of this case, we have reviewed

17   the decisions of the IJ and the BIA “for the sake of

18   completeness.”   Wangchuck v. Dep’t of Homeland Sec., 448

19 F.3d 524, 528 (2d Cir. 2006).       The applicable standards of

20   review are well established.    See 8 U.S.C. § 1252(b)(4)(B);

21   Yanqin Weng v. Holder, 562 F.3d 510, 513 (2d Cir. 2009).

22       Contrary to Thong’s assertions, the agency reasonably

23   determined that she failed to establish past persecution.

24   The BIA has defined persecution as “a threat to the life or


                                     2
 1   freedom of, or the infliction of suffering or harm upon,

 2   those who differ in a way regarded as offensive.”          In re

 3   Acosta, 19 I. & N. Dec. 211, 222 (B.I.A. 1985), overruled,

 4   in part, on other grounds by INS v. Cardoza-Fonseca, 480

 5 U.S. 421 (1987); accord Ivanishvili v. U.S. Dep’t of

 6   Justice, 433 F.3d 332, 342 (2d Cir. 2006).       A past-

 7   persecution finding may be based on something other than

 8   harm to life or freedom, including non-life-threatening

 9   violence and physical abuse, Beskovic v. Gonzales, 467 F.3d
10   223, 226 n.3 (2d Cir. 2006), but the harm must be

11   sufficiently severe to rise above “mere harassment,”

12   Ivanishvili, 433 F.3d at 341.       The difference between

13   harassment and persecution is “necessarily one of degree

14   that must be decided on a case-by-case basis.”       Id.

15       As an initial matter, the agency did not err in finding

16   that Thong failed to establish past persecution on the basis

17   of the 1969 riots in Malaysia.      Though Thong testified that

18   she and her family went into hiding and lived in panic for

19   the duration of the riots, the agency reasonably observed

20   that the riots occurred over forty years ago and that

21   neither Thong nor her family were harmed as a result.          See

22   id.; Mei Fun Wong v. Holder, 633 F.3d 64, 72 (2d Cir. 2011)


                                     3
 1   (“[P]ersecution is an extreme concept that does not include

 2   every sort of treatment our society regards as offensive.”

 3   (internal quotation marks and citations omitted)).

 4       The agency also did not err in finding that Thong

 5   failed to establish past persecution on the basis of the

 6   economic discrimination she endured.   The BIA reasonably

 7   determined that Thong’s factual allegations were

 8   insufficient to establish the “deliberate imposition of

 9   substantial economic disadvantage.”    Guan Shan Liao v. U.S.

10   Dep’t of Justice, 293 F.3d 61, 70 (2d Cir. 2002) (internal

11   quotation marks omitted) (noting petitioner failed to show

12   substantial economic disadvantage because he provided “no

13   facts that would make it possible[] to evaluate his personal

14   financial circumstances in relation to” the alleged economic

15   harm); accord In re T-Z-, 24 I. & N. Dec. 163, 170-75

16   (B.I.A. 2007).   Here, Thong failed to submit any evidence of

17   her personal financial circumstances from which to assess

18   the impact of the alleged economic discrimination.

19   Moreover, Thong claimed that she experienced economic

20   disadvantage only until she obtained Malaysian citizenship

21   at the age of twenty-one, and but for an error her father

22   made in filling out paperwork, she could have obtained


                                   4
 1   citizenship at or around the age of thirteen.                Accordingly,

 2   even considering her experiences in the aggregate, Thong

 3   failed to establish that she suffered extreme harm amounting

 4   to persecution.     See Mei Fun Wong, 633 F.3d at 72;

 5   Ivanishvili, 433 F.3d at 341.

 6       Lastly, the agency did not err in determining that Thong

 7   failed    to   establish    a    likelihood   of   future     persecution.

 8   The agency found that her fear of persecution was undermined

 9   because her family remained in Malaysia unharmed and because

10   country    conditions      did     not   support      a     likelihood   of

11   persecution.        Those       findings,     which       Thong   does   not

12   specifically challenge, are supported by the record, and

13   provide an adequate basis for determining that Thong failed to

14   make the requisite showing. See Melgar de Torres v. Reno, 191

15 F.3d 307, 313 (2d Cir. 1999) (finding claim of well founded

16   fear of persecution diminished where similarly situated family

17   members remain in the applicant’s native country unharmed);

18   Jian Xing Huang v. INS, 421 F.3d 125, 129 (2d Cir. 2005)

19   (holding that absent “solid support in the record,” a fear of

20   persecution is “speculative at best”).

21       For the foregoing reasons, the petition for review is

22   DENIED.    As we have completed our review, any stay of

23   removal that the Court previously granted in this petition
                                          5
1   is VACATED, and any pending motion for a stay of removal in

2   this petition is DISMISSED as moot.    Any pending request for

3   oral argument in this petition is DENIED in accordance with

4   Federal Rule of Appellate Procedure 34(a)(2), and Second

5   Circuit Local Rule 34.1(b).

6                                 FOR THE COURT:
7                                 Catherine O’Hagan Wolfe, Clerk
8
9




                                   6